Citation Nr: 1644732	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  11-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Video Conference hearing in August 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran is seeking service connection for a left wrist disability.  Specifically, he contends that his disability is due to an in-service ganglionectomy in August 1972 that removed a ganglion cyst from his left wrist.  The Board concludes that an addendum to the May 2010 VA examination is necessary before a decision can be reached on this matter.

The Veteran's service treatment records show he visited an orthopedic clinic in June 1972 where it was noted that he had a large ganglion cyst pushing up against the dorsum of his left wrist.  In August 1972, the Veteran underwent a ganglionectomy to remove the ganglion cyst.  There were no follow up complaints of, or treatments for, the left wrist following surgery.  In his December 1973 separation examination and Report of Medical History, the Veteran indicated that he had a cyst surgically removed, and it was noted that there were no complications and no sequelae resulting from the surgery.

Post-service treatment records revealed that in a November 2009 medical examination with Dr. S. H., the Veteran complained of pain in his left wrist.  He reported experiencing the pain beginning in 2007 and that it had increased in the past month.  The Veteran noted that other than the ganglionectomy in August 1972, there were no known injuries to his left wrist.  X-ray imaging of the Veteran's left wrist revealed mild radiocarpal joint space narrowing, ossification of the triangular fibrocartilage region, narrowing of the radiocarpal and the trapezium/first metacarpal joints, and erosive change of the lunate.  The impressions were possible chondrocalcinosis, radiocarpal osteoarthritis, mild possible scapholunate widening, radiocarpal and trapezium/first metacarpal joint narrowing, and erosive change of the lunate.  X-ray imaging of the Veteran's right wrist revealed small cysts within the carpal bones of the wrist and minimal narrowing of the trapezium/first metacarpal joint.  The impressions were mild osteoarthritis of the radiocarpal and trapezium/first metacarpal joint and small cyst which could be intraosseous ganglions or degenerative cysts in the carpal bones.

In a December 2009 record, Dr. S. H. explained:

I did discuss with [the Veteran] when doing classically a ganglion procedure we remove the ganglion itself and then we removed the stalk, if you will, and/or follow this down to the ligament were it originally started, and then classically remove some of the ligament, and it might not be unreasonable to think that if you follow this down and it gets to the ligament he removed, an important component, and I do know do we say too much does this then allow the bone to slide and then over multiple years develop the instability and the arthritis, and I do not think that history is unreasonable.  Then as well if we look at the other wrist he does not have those kinds of changes and so we might wonder if that adds to that question.  At 35 years or whatever time frame it is, it would be difficult to find any information regarding it, but I think the history is not unreasonable as a possibility.

In a statement dated March 2010, the Veteran reported that x-rays had shown displacement and wear of bones in his left wrist.  The Veteran stated that Dr. S. H. was of the opinion that the Air Force surgeon had removed too much of his ligament during his ganglionectomy.  

In a May 2010 VA examination, the Veteran reported that he developed a painful growth on the left wrist while on active duty in the Philippines.  The Veteran reported that he sought medical attention and ultimately underwent surgery to remove a ganglion cyst from his left wrist in August 1972.  He stated that his left wrist had been fine after the surgery up until two years ago (2008), when he started experiencing left wrist pain.  He reported that he sought medical attention for the increasing pain in the fall of 2009. 

Following a review of the Veteran's medical history and an examination, to include x-ray imaging of the left wrist, the VA examiner diagnosed the Veteran with advanced osteoarthritis, calcification of wrist ligaments, and left wrist instability.  The examiner opined that:

My diagnostic impression of [the Veteran] is that he is status post ganglionectomy in service and now has left wrist instability and advanced osteoarthritis and calcification of wrist ligaments.  It is my medical opinion that it is less likely than not (less than 50/50 probability) that the [V]eteran's condition of left wrist instability and advanced osteoarthritis and calcification of wrist ligaments was caused by or a result of his left wrist condition treated in service since there is nothing in the evidence of record to indicate any complications during surgery and since there is no chronicity of care for many years following military service since the [V]eteran did not present for care for his left wrist again until 35 years following military service and had many years for other injuries or conditions to have developed.

The Board notes that Dr. S.H.'s opinion is somewhat unclear.  In particular, it is unclear what is meant by the following:

and then classically remove some of the ligament, and it might not be unreasonable to think that if you follow this down and it gets to the ligament he removed, an important component, and I do know do we say too much does this then allow the bone to slide.  (italics added for emphasis).

When read in conjunction with the Veteran's March 2010 statement, it appears that Dr. S.H. is suggesting that when the in-service ganglionectomy was performed, too much of the ligament was removed, which resulted in complications that the Veteran is experiencing today.  The Board finds that a VA examiner should address statement, especially in light of the differences in x-ray findings between the Veteran's left and right wrists.  Accordingly, the Board concludes that an addendum is necessary in order for a VA examiner to comment on the importance, if any, of the differences in the 2009 x-rays of the Veteran's left and right wrists.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the May 2010 VA examination report.  A copy of the claims folder and this REMAND must be made available to the examiner.  Only if determined necessary should the Veteran be scheduled for an examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left wrist disability is causally or etiologically related to his in-service August 1972 ganglionectomy as opposed to its being more likely due to some other factor or factors.  

In particular, the examiner should address Dr. S.H.'s December 2009 opinion, which suggests that during the in-service ganglionectomy, too much of the ligament was removed, which resulted in complications.  The examiner should also comment on the significance, if any, of the differences between the 2009 x-ray findings of the left and right wrists.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's claims file.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


